Citation Nr: 0515674	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  97-20 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

2.  Entitlement to service connection for a foot disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to August 
1969.  He had continued service in the United States Army 
Reserves, to include additional periods of active duty, 
active duty for training, and inactive duty for training, 
until his retirement in July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran's case was certified on appeal in August 2004.  
Statements from R. J. Sweeney, Ph.D., a private psychologist, 
and T. C., Ph.D., a VA psychologist, were received at the 
Board in September 2004.  Both statements related to the 
veteran's mental health, primarily his post-traumatic stress 
disorder (PTSD) and depression.  

The veteran submitted additional argument to the Board that 
was received in October and November 2004.  The veteran's 
submissions appeared to be in response to correspondence from 
the RO dated August 11, 2004.  (The RO originally wrote to 
the veteran to ask that he clarify comments made to the RO in 
a March 2004 submission about whether he was claiming 
additional benefits for issues other than those currently on 
appeal.)  

On August 12, 2004, the RO wrote to the veteran and provided 
him with the notice of what evidence was required to 
substantiate a claim for benefits for a number of issues not 
yet developed or certified on appeal as required under the 
Veterans Claims Assistance Act of 2000 (VCAA).  The RO then 
certified the veteran's appeal to the Board, for the issues 
noted, on August 19, 2004.

The veteran's submissions were clearly in response to the 
RO's letters of August 11, and August 12, 2004.  The 
veteran's second submission was originally sent to the RO in 
October 2004 and forwarded to the Board by the RO in November 
2004.  

The Board notes that the veteran did not waive consideration 
of the evidence by the agency of original jurisdiction (AOJ) 
submitted directly from the two psychologists or himself.  
The decision by the Board below constitutes a grant of two 
claims on appeal.  To the extent that newly submitted 
evidence is pertinent to any remaining issue on appeal, the 
RO will have opportunity to review the evidence upon remand 
of these issues for other reasons, as set out below.  See 69 
Fed. Reg. 53,808 (Sept. 3, 2004) (to be codified at 38 C.F.R. 
§ 20.1304(c)).  

(As noted above, the decision below includes a grant of an 
application to reopen a previously denied claim of service 
connection for a cervical spine disorder.  Consideration of 
the underlying merits of this claim, along with action on the 
foot disorder and asthma claims, is deferred pending 
completion of the evidentiary development sought in the 
remand below.)


FINDINGS OF FACT

1.  The veteran was denied service connection for a 
disability of the cervical spine by way of a rating decision 
dated in February 1970.  The veteran failed to perfect a 
timely appeal.

2.  The evidence associated with the claims file subsequent 
to the February 1970 rating decision is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim of service connection for a cervical 
spine disorder.  

3.  The veteran has systemic contact dermatitis, vesicular 
bulbous dermatitis of the trunk, dermatitis of the hands, 
perianal dermatitis, verruca vulgaris of the fingers, 
seborrheic dermatitis of the scalp and face, and pyoderma of 
the groin, each of which is related to fungus bacteria or a 
mixed infection that is in turn attributable to his military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for cervical 
spine disorder has been received.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  The veteran has systemic contact dermatitis, vesicular 
bulbous dermatitis of the trunk, dermatitis of the hands, 
perianal dermatitis, verruca vulgaris of the fingers, 
seborrheic dermatitis of the scalp and face, and pyoderma of 
the groin that are the result of disease or injury incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).

As the law applies in this case, the term "active military 
service" means active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 U.S.C.A. § 3.6(a) (2004); Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  Active duty for training is 
defined, in part, as "full-time duty in the Armed Forces 
performed by Reserves for training purposes." 38 U.S.C.A. 
§ 101(22) (West 2002).

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  "Injury" is defined as harm resulting from 
some type of external trauma and "disease" is defined as harm 
resulting from some type of internal infection or 
degenerative process.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).



I.  New and Material Evidence

The veteran originally attempted to establish service 
connection for what he claims as spasms of the neck in August 
1969.  The RO denied entitlement to service connection for an 
organic disability of the cervical spine in February 1970.  
The veteran was provided notice of the rating action that 
same month.  He failed to perfect an appeal and the decision 
became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2004); 
38 C.F.R. § 19.118 (1969).  As a result, service connection 
for a cervical spine disorder may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); see also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (The Board notes that 38 C.F.R. 
§ 3.156(a) was amended in August 2001.  However, that 
amendment is applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
As the veteran filed his application to reopen prior to this 
date, the earlier version of the law remains applicable in 
this case.)  

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Evidence of record at the time of the February 1970 rating 
decision consisted of the veteran's service medical records 
(SMRs) for the period from December 1966 to August 1969, and 
results of VA examinations dated in December 1969 and January 
1970.

The SMRs show that the veteran was evaluated for complaints 
of neck pain in February 1969.  There was no history of 
injury.  X-rays of the cervical spine did not show any 
abnormalities.  An orthopedic consultation noted that the 
veteran complained of neck pain for the previous month.  
Physical examination was said to be normal.  The impression 
was cervical sprain.  The veteran's May 1969 separation 
physical examination made no reference to the veteran's 
cervical spine complaints.

The veteran submitted his claim for disability compensation 
benefits in August 1969.  He was afforded a VA eye 
examination in December 1969.  No pertinent information was 
obtained at that time.  The veteran was also afforded a VA 
general medical examination in January 1970.  The veteran 
complained of what he said were slight muscular neck and back 
spasms that originated in February 1969.  The examiner noted 
that the veteran reported having had several episodes of 
spasms over the previous several months that responded to 
Darvon.  The examiner did not report any physical 
abnormalities regarding the cervical spine.  The pertinent 
diagnosis was history of "neck spasms."

The RO denied the claim in February 1970 based on the lack of 
any current evidence of spasms at the time of the January 
1970 VA examination and that the examination showed no 
evidence of any abnormality.  

The veteran submitted a request to reopen his claim in April 
1995.  The evidence associated with the claims file 
subsequent to the February 1970 rating decision includes the 
following: additional SMRs submitted by the veteran, 
personnel records submitted by the veteran, private medical 
records for a number of sources, Social Security 
Administration (SSA) records, VA treatment records, 
transcript of hearing testimony of the veteran and his spouse 
from a July 1998 hearing, VA examination reports, information 
on the properties of a number of chemical products, 
information regarding the toxicity of certain chemical 
products and the banning of their use, military manuals and 
regulations, and multiple statements from the veteran and his 
spouse.

(The veteran claims file currently consists of 12 separate 
volumes.  He has submitted a large quantity of evidence to 
support his claim, sometimes the evidence is duplicative, but 
that is because the veteran wanted to be sure that the 
appropriate evidence was associated with the specific issue 
he wanted to address.  Because of the current arrangement of 
the claims file, the Board will make note to certain evidence 
and the particular volume where the evidence is located in 
order to facilitate review of the case.)

Except for several duplicate SMRs from the 1966 to 1969 
period, the evidence added to the record since the February 
1970 rating decision is new.  Much of the new evidence is not 
relevant to this issue.

Of note, the veteran submitted copies of his SMRs for the 
period from 1969 to 1994, particularly in volumes 3 and 5.  
The SMRs show that the veteran underwent a number of physical 
examinations during those years.  The examination reports, 
and medical histories provided by the veteran, document 
continued complaints of neck pain and spasm throughout the 
veteran's military career.  The SMRs also contain several 
clinical entries that relate to treatment of upper back 
and/or neck pain.  An August 1991 magnetic resonance imaging 
(MRI) test noted degenerative changes as evidenced by 
posterior osteophyte formation at the levels of C3-C4, and 
C6-C7.  The MRI report said that the findings were compatible 
with spondylosis.  

A large quantity of private medical records, all new to the 
claims file, were also associated with the record.  Records 
from the Millhon Medical Clinic, for the period from January 
1978 to November 1989, show that the veteran was seen on a 
number of occasions for neck and shoulder pain.  A June 1981 
entry reported that x-rays of the cervical spine showed 
spurring of several discs along with ridging.  An entry dated 
in October 1982 shows that the veteran complained of chronic 
neck and shoulder pain.  The veteran was noted to have been 
evaluated by a team of dentists for problems associated with 
the temporomandibular joint (TMJ).  The veteran now 
complained of tightness in his temples and shoulders, and 
some point tenderness.  

Associated with the claims file are VA treatment records for 
the period from March 1997 to July 2004.  These records also 
document continued treatment for complaints of chronic neck 
pain.  Cervical spine x-rays from October 1997 were 
interpreted to show minimal disc space narrowing at C6-C7.  

Records from the SSA included a February 2000 report 
regarding cervical spine x-rays.  The x-rays were interpreted 
to show multi-level cervical degenerative disc disease (DDD) 
and mild spondylosis. 

The veteran's previous claim for service connection was 
denied because no organic disability of the cervical spine 
was found at the time of the VA examination.  The clinical 
evidence added to the record shows that the veteran has had a 
continuity of complaints of neck pain/spasms.  The 
radiographic evidence added to the record shows evidence of 
degenerative changes of the cervical spine as well as 
cervical DDD.  There is clear evidence of a current cervical 
spine disorder beyond subjective complaints of pain and 
spasm.

Without engaging in a long discussion of the evidence, the 
Board finds that the new evidence is material in that it is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for a cervical spine disorder.  In short, the 
newly received evidence relates directly to the question of 
service connection and provides pertinent information that 
was not previously of record, especially with respect to the 
extent of problems experienced by the veteran in service and 
the nature of his current disability.  This was not shown 
previously.  The veteran's claim for service connection is 
therefore reopened.  

II.  Service Connection for a Skin Disorder

The veteran served as an entomologist and officer in Vietnam 
during the period from October 1966 to November 1967.  He 
served as the detachment commander for the 3rd Preventive 
Medicine Detachment.  The unit serviced a number of large and 
small units throughout a wide area and provided a wide range 
of services to ensure the health of the military personnel 
and civilians at those units.  This included conducting 
preventive spraying of various chemicals and insecticides to 
eradicate a number of disease causing agents, providing 
sanitation services to address situations such as a malaria 
or plague outbreak, and providing routine services aimed at 
eliminating causes of diseases and unsanitary conditions.

The veteran has submitted a significant amount of evidence 
consisting of military manuals and regulations, and product 
information sheets on various chemicals and insecticides that 
discuss the functions of his type of unit and the methods and 
materials used to perform the mission.

The veteran was treated for a skin condition involving his 
feet during service.  A fungal condition involving his feet 
was noted at the time of his January 1970 VA examination.  
The condition was said to be responsive to fungicidal cream.  
The veteran was granted service connection for tinea pedis in 
February 1970.

The veteran submitted a claim for service connection for a 
"skin disorder" that he said was related to his exposure to 
dioxin use in Vietnam in December 1984.  He said that he had 
been treated by Dr. [James F.] Hamilton [M.D.], since shortly 
after his 1969 release from active duty.  

The RO wrote to the veteran in March 1985 and informed him 
that he needed to submit evidence of treatment for the 
claimed condition since service.  The veteran was further 
informed that no action would be taken on his claim unless he 
submitted such evidence.  The veteran did not respond to the 
RO's letter.

The veteran submitted his current claim for service 
connection in April 1995.  At the time he styled his claim as 
one of service connection for chloracne and dermatology 
problems.  The Board notes that the veteran discussed the 
chloracne issue in depth at the time of a hearing at the RO 
in July 1998.  The veteran later submitted a statement, also 
in July 1998, withdrawing the issue of service connection for 
chloracne from consideration.  He did not withdraw the issue 
of service connection for other skin/dermatology disorder(s).

Medical records from the Ohio State University (OSU) show 
that the veteran was treated for a lesion on his right 
shoulder in July 1970.  The impression at the time was tinea 
versicolor.  

The veteran's post-1969 SMRs, particularly his multiple 
physical examination reports, note continued complaints of a 
skin disorder by the veteran.  At times, no active skin 
condition was found, at other times, the veteran was noted to 
have different symptoms, such as in November 1986 when he was 
diagnosed with dermatitis of the hands, and in August 1991 
when he was diagnosed with papillar eruptions, characterized 
as blister-like, on both hands, arms, upper thighs and on the 
trunk, especially his back.  An August 1991 dermatology 
consultation report from the Walter Reed Army Medical Center 
(WRAMC) shows that the veteran had had intermittent pruritus 
of his hands and trunk for several months.  The condition was 
improved with topical steroids.  The consultation report 
indicates that there was no previous history.  The assessment 
was verruca vulgaris and questionable pruritic eruptions.  

The veteran was afforded a VA dermatology examination in July 
1992.  His history of tinea pedis was noted.  The examiner 
also noted that the veteran related a history of multiple 
skin lesions that occurred intermittently over his head, 
back, hands, and legs.  These had occurred over the last 15 
to 20 years.  The examiner said that the veteran had multiple 
small, discrete inflammatory papules grouped on his back.  
There were also several areas of post-inflammatory change 
overlying the dorsal proximal interphalangeal joint (PIP) 
joints of the hands.  The assessment was papular eczema.  No 
opinion as to the etiology of the veteran's condition was 
provided.

Dr. Hamilton provided records and several statements in 
support of the veteran's claim.  Included in his submission 
was a letter to a VA physician that was dated in May 1976.  
The letter noted that a number of different tests were done 
in order to evaluate the veteran's complaints.  In a 
statement dated in November 1998, Dr. Hamilton said that he 
first treated the veteran in 1974 for dermatitis involving 
the face and scalp.  He provided an extensive listing of 
treatment provided to the veteran for various symptoms and 
conditions over the years.  

Dr. Hamilton provided another statement in July 2000.  He 
said that the July 2000 letter was an addendum to his 
previous report.  He said that the veteran had unprotected 
exposure to many toxic agents, all of which were implicated 
as a cause of his symptoms.  Dr. Hamilton stated that most or 
all of the veteran's symptomatology could be explained by 
exposure to halogen agents, most specifically chlordane.  He 
said that this was an insecticide that was used in Vietnam 
and one that the veteran was exposed to.  He added that 
chlorine radical was often used in insecticides, other than 
chlordane, but that it was definitely used in chlordane.  Dr. 
Hamilton cited to several medical articles as support for his 
conclusions as to the link between the veteran's 
symptomatology and his exposure to halogen agents.  He said 
that his final diagnoses were chloracne, systemic contact 
dermatitis, vesicular bulbous dermatitis of the trunk, 
dermatitis of the hands, perianal dermatitis, verruca 
vulgaris of the fingers, plantar warts of the feet, 
seborrheic dermatitis of the scalp and face, and pyoderma of 
the groin related to fungus bacteria or a mixed infection.

The Board notes that the veteran submitted a videotape as 
evidence in support of his claim.  The videotape shows the 
veteran during his service in Vietnam.  The videotape was 
made by converting what appears to be an 8-millimeter (mm) 
movie to videotape format.  The veteran narrated the scenes 
on the videotape.  The videotape shows several instances of 
the veteran and/or members of his unit involved in the mixing 
of chemicals to be used for various purposes, to include 
fogging, and disinfecting.  The videotape shows several 
situations where a "cloud" of the product being applied 
hangs in the air and encircles the people applying the 
product.  The videotape also showed the construction of an 
aerial sprayer that was fitted into a Huey helicopter.  The 
aerial sprayer was then shown in operation.  The veteran 
submitted a summary of the events in the video that can be 
found at Tab B in Volume 8.  

The veteran has also submitted copies of pictures of his 
hands from when he served in Vietnam.  The pictures, included 
in Volume 6, show what appear to be blisters on several 
fingers of both hands.  There is no accompanying description 
by a medical professional but the blisters are obvious in the 
pictures.

The VA treatment records show that the veteran has received 
ongoing treatment for his multiple dermatology-related 
complaints.  While the records document continued treatment, 
no opinion as to the etiology of any of the several diagnosed 
conditions is provided except by Dr. Hamilton.

The Board finds that the evidence of record shows evidence of 
a skin condition in service.  This evidence consists of SMR 
entries, the pictures of the veteran's hands, and the 
veteran's many statements and letters home.  The post-service 
records reflect treatment as early as July 1970, 
approximately 11 months after the veteran's separation from 
service.  The post-service records also show a continuity of 
symptoms and treatment since the veteran's period of active 
duty from 1966 to 1969.  

In addition to the continuity of treatment, Dr. Hamilton has 
provided a reasoned opinion that links the veteran's 
symptomatology to his exposure to certain chemicals in 
service.  This opinion is supported by Dr. Hamilton's 
citation to several medical authorities.  In addition, the 
veteran has submitted videotape evidence of the clear use of 
several different chemicals in the performance of his duties.  
Further, the Army manuals and regulations submitted by the 
veteran provide additional documentation of the requirement 
for the use of these chemicals in the performance of duty by 
the preventative medicine detachment.  The veteran's exposure 
to such chemicals is consistent with the places, types, and 
circumstances of the veteran's service.  See 38 U.S.C.A. 
§ 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2004).

The Board finds that the evidence of record supports the 
veteran's claim and entitlement to service connection for a 
skin disorder is granted.


ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for a cervical spine 
disorder; to this extent, the appeal is granted.

Entitlement to service connection for systemic contact 
dermatitis, vesicular bulbous dermatitis of the trunk, 
dermatitis of the hands, perianal dermatitis, verruca 
vulgaris of the fingers, seborrheic dermatitis of the scalp 
and face, and pyoderma of the groin is granted.


REMAND

As noted above, the veteran's claim was received in April 
1995.  There is no indication in the claims file that the 
veteran was given the notice required under the provisions of 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2004)).  The RO has issued VCAA 
letters in regard to other issues, but not in regard to the 
issues pending on appeal.  

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The United States Court of 
Appeals for Veterans Claims (Court), has strictly interpreted 
the requirements to provide the required notice and the duty 
to assist in the development of a claim.  In addition, the 
Court has also held that an additional element of the notice 
required under the VCAA requires that claimants be 
specifically told to submit any evidence that they have in 
their possession.  

The veteran must be provided with the required notice as 
indicated above.

The Board notes that there are no original SMRs, beyond 1969, 
associated with the claims file.  The post-1969 SMRs cited 
above relate to copies submitted by the veteran.  It is not 
known for certain if those copies represent the entirety of 
his post-1969 SMRs.  The Board further notes that the RO 
attempted to obtain the veteran's SMRs in March 1996 from the 
veteran's reserve unit but was not successful.  The RO 
contacted the National Personnel Records Center (NPRC) in 
March 1996.  The NPRC responded in January 1997 that the RO 
should contact the Records Management Center (RMC).  There is 
no indication in the claims file that any further efforts 
were made to obtain the SMRs.  The NPRC did forward 
additional personnel records in October 1998.

The RO should attempt to obtain all of the veteran's post-
1969 SMRs, not just those for the period of active duty in 
1991.  The veteran served a number of years in the Army 
Reserve with multiple periods of active duty for training and 
inactive duty training; accordingly all SMRs are pertinent to 
the evaluation of his claim.  As shown by the SMRs submitted 
by the veteran, a number of SMRs were generated for him over 
the years.  His original SMRs, for his entire period of 
service from 1969 to 1994, should be requested unless the 
veteran can certify that he has already provided the RO with 
a complete copy.  (The Board notes that the veteran testified 
in July 1998 that he thought VA had copies of all of his SMRs 
at that time.  See Transcript p. 23.)  

The Board notes that the veteran submitted a statement in 
February 2001 wherein he said that "I may like to appear in 
person to the BVA [Board of Veterans' Appeals] and would like 
to hear the options that I have.  Would you please get in 
touch with me on that??"  (The original of the statement is 
filed in Volume 8.)  As noted in the Introduction, the 
veteran submitted a statement that was received at the Board 
in October 2004.  He included a duplicate copy of his 
February 2001 submission.  On page 18 of the 2004 submission 
the veteran noted that he had previously asked to be present 
at the Board and had asked for the RO to tell him what he 
needed to do.  The Board finds that the veteran has expressed 
an interest in better understanding his options with respect 
to having a Board hearing, but he requires additional 
information so that an informed choice can be made.  The RO 
should contact the veteran and provide him with an 
explanation of the Board hearing process and his options in 
electing a hearing (at the RO, by way of videoconference, or 
at VA Central Office in Washington, DC).

As noted in the Reasons and Bases section of this decision, 
the veteran served in the United States Army Reserves for the 
period from August 1969 to July 1994.  The RO wrote to the 
veteran in March 1996 and requested that, if he was claiming 
a particular disability was incurred during annual training 
or other period of active duty, he should provide the RO with 
a copy of his orders that ordered him to report for such 
duty.  It was further requested that, if he was claiming a 
particular disability was incurred at a reserve or guard unit 
training assembly, the RO would need a copy of the schedule 
of those drills. 

The veteran has provided copies of his orders for his period 
of service in 1991 and he has provided copies of information 
relating to a trip to South America in 1988.  However, he has 
not provided information pertaining to any specific period of 
active duty for training or inactive duty training that he 
claims is involved in his pending claim.  

The Board notes that the NPRC provided copies of some of the 
veteran's Reserve personnel records in October 1988.  This 
included a DA Form 20 that detailed the veteran's Reserve 
service from 1969 to 1990, a revised statement of total 
points creditable toward retirement, dated in November 1988, 
and a copy of the veteran's orders transferring him to the 
retired reserve, effective July 1, 1994.  

The Board notes that the veteran began submitting annual 
statements of his Reserve duty in March 1970.  The veteran 
submitted the information on DA Form 3053, Declaration of 
Benefits Received and Waivers.  The form provided a format 
for the veteran to report on the number of days of active 
duty for training and inactive duty training for the fiscal 
year.  In this case, the veteran reported that he would 
receive pay for 36 days of inactive duty training.  The 
veteran continued to make annual submissions of a DA Form 
3053 until February 1984.  

The method of reporting reserve duty was changed and the 
veteran began to use VA Form 21-8951, Declaration of Benefits 
Received and Waivers, in October 1985.  He submitted the form 
certifying his Reserve duty through October 1987.  There were 
no further submissions after that date.  The veteran then 
served a period of active duty from January 1, 1991, to 
September 12, 1991.

The evidence of record clearly shows that the veteran served 
on multiple periods of active duty for training and inactive 
duty training as indicated on the various DA Form 3053s and 
VA Form 21-8951s submitted.  The veteran should again be 
contacted and asked to provide specific information if he is 
claiming any of the service connection issues on appeal are 
associated with any type or period of qualifying Reserve 
service.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2004) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159 (2004).  Among other things, 
the veteran should be told to submit 
any pertinent evidence in his 
possession that has not been 
previously submitted.

2.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated him since 
July 2004 for issues remaining on 
appeal.  After securing the 
necessary release(s), the RO should 
obtain those records that have not 
been previously secured.  

3.  The RO should contact the 
veteran and ask him if he has 
submitted a complete copy of all of 
his SMRs for his entire period of 
Reserve service from 1969 to 1994.  
If not, the RO must attempt to 
obtain the veteran's SMRs for that 
period in accordance with the 
provisions of 38 C.F.R. 
§ 3.159(c)(3) (2004).

4.  The RO should contact the 
veteran and ask if he is claiming 
that either of the pending service 
connection issues (cervical spine 
disorder or foot disorder) is 
related to a period of Reserve 
service or multiple periods of 
Reserve service (active duty for 
training or inactive duty training).  
The veteran should be requested to 
identify the Reserve service, as 
either active duty for training or 
inactive duty training and the dates 
involved.  If he has records 
documenting any such period of 
training, he should submit them.  If 
the veteran does not have such 
records, the RO should contact the 
appropriate agency to obtain records 
detailing the veteran's period of 
active duty for training and 
inactive duty training.  

5.  Upon completion of the action 
above, the veteran should be 
scheduled for a VA orthopedic 
examination.  The examiner should 
review the claims file.  All 
necessary tests should be conducted.  
The examiner should review the 
results of any testing prior to 
completion of the report.  The 
examiner is requested to provide an 
opinion as to whether it is at least 
as likely as not that: 1) any 
currently diagnosed cervical spine 
disorder is related to service in 
light of the veteran's statements of 
a neck strain during his Vietnam 
service; and 2) any currently 
diagnosed cervical spine disorder is 
related to any period of qualifying 
service during the veteran's Reserve 
career.  The report of examination 
must include the complete rationale 
for all opinions expressed.  

6.  The veteran should be afforded a 
VA examination to assess his claim 
for a foot disability.  The examiner 
should review the claims file.  All 
necessary tests should be conducted.  
The examiner should review the 
results of any testing prior to 
completion of the report.  

The veteran has claimed that his 
disability involved a heel strike 
injury.  He believes the cause of 
the injury is from being required to 
run in Army boots during periods of 
required physical training.  A 
review of an Army physical 
examination from November 1986 
reveals a history of heel pain.  SMR 
entries from 1991, and an August 
1991 Army physical examination, note 
a diagnosis of plantar fasciitis.  

The examiner is requested to provide 
an opinion as to whether it is at 
least as likely as not that any 
currently diagnosed foot disorder is 
related to any period of qualifying 
service.  The report of examination 
must include the complete rationale 
for all opinions expressed.  

7.  The veteran should be scheduled 
for a VA pulmonary examination to 
determine the severity of his 
asthma.  All necessary evaluations, 
tests, and studies, including 
pulmonary function studies should be 
performed.  

The examiner is requested to include 
information as to whether the 
veteran requires at least monthly 
visits to a physician for required 
care of exacerbations, or requires 
intermittent courses of systemic 
(oral or parenteral) corticosteroids 
at least three times per year to 
satisfy the criteria for a 60 
percent rating under Diagnostic Code 
6602, 38 C.F.R. § 4.97 (2004).

The examiner is also requested to 
provide an opinion was to whether 
the veteran has frequent attacks of 
asthma (one or more attacks weekly), 
marked dyspnea on exertion between 
attacks with only temporary relief 
by medication; more than light 
manual labor precluded to satisfy 
the criteria for a 60 percent rating 
under Diagnostic Code 6602, 
38 C.F.R. § 4.97 (1996).  The report 
of examination must include the 
complete rationale for all opinions 
expressed.  

8.  Thereafter, the RO should review 
the claims file to ensure that all 
of the foregoing requested 
development has been completed.  In 
particular, the RO should review the 
requested examination reports and 
medical opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of 
this remand and if they are not, the 
RO should implement corrective 
procedures.

9.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues 
remaining on appeal.  If any benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

10.  The RO should notify the 
veteran of the options relating to 
having a Board hearing (e.g., before 
a member of the Board sitting at the 
RO, by way of videoconference 
between the RO and VA Central 
Office, or at VA Central Office.)  
If the veteran elects to have a 
Board hearing, appropriate action 
should be taken to ensure he is 
scheduled for the type of hearing 
requested.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


